Title: Dumas to the American Commissioners, 27 October 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, October 27, 1778, in French: Last Saturday [Oct. 24] I received your letter of October 10. The Grand Facteur is very satisfied with it. Our friend [van Berckel] was pleased and assured me several times it would make a good impression on the burgomasters of Amsterdam. He strongly recommended that I assure you the mention of England was made only to clarify the position of the city.
The merchants’ address was presented to their High Mightinesses. I enclose their petition to the stadholder. Lord Suffolk has promised to return the captured Dutch vessels and pay for their cargoes but says his ambassador will propose changes to the Anglo-Dutch treaty. He says it is a measure of his King’s moderation that he has not yet requested that the republic give Britain the assistance the treaties require. We believe Suffolk’s response was actually written here.
The secretary of the States General feels himself insulted by the merchants’ accusation that he is pro-English. I will send you a translation of their address as soon as it is finished and one to Congress, but the work is time-consuming and my hand trembles.>
